Case 1:19-cv-21546-DPG Document 70 Entered on FLSD Docket 04/12/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

  IVAN JIMENEZ, et al.,                         *
                                                *
         Plaintiffs,                            *
                                                *
         v.                                     *      Civil Action No. 1:19-cv-21546 (DPG)
                                                *
  DEPARTMENT OF HOMELAND                        *
  SECURITY, et al.,                             *
                                                *
         Defendants.                            *
                                                *
  *      *         *     *      *       *       *      *       *       *      *       *       *

            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ PARTIALLY
        UNOPPOSED MOTION FOR MODIFICATION OF BRIEFING SCHEDULE

         Defendants have asked this Court without any support to deprive Plaintiffs of the right to

  file a reply brief to their properly filed cross-motion for summary judgment. The Court should

  deny this meritless Motion.

         Defendants appear to take issue with the mere idea of plaintiffs in a Freedom of

  Information Act (“FOIA”) case filing a cross-motion which is identical to their opposition to the

  Government’s motion. However, not only is this common practice in FOIA litigation, as

  demonstrated by the testimony of David Bahr, a nationally respected FOIA litigator with

  experience in courts across the country (Bahr Decl. ¶¶ 11-13, attached as Ex. A), but it is a

  technique that Defendants’ counsel himself has employed this year. See Defs.’ Resp. Pl.’s Mot.

  Summ. J. & Cross-Mot. Summ. J., Dkt. #41, passim (filed Dec. 7, 2020), Villanueva v. DOJ, No.

  19-23452 (S.D. Fla.) (cross-motion filed with opposition brief); see also Defs.’ Reply Pl.’s Resp.

  Defs.’ Cross-Mot. Summ. J., Dkt. #50, passim (filed Jan. 14, 2021), Villanueva (reply filed to

  cross-motion).
Case 1:19-cv-21546-DPG Document 70 Entered on FLSD Docket 04/12/2021 Page 2 of 2




  Date: April 12, 2021
                                       Respectfully submitted,

                                        /s/ Kelly B. McClanahan
                                       Kelly B. McClanahan, Esq.
                                       Pro hac vice
                                       D.C. Bar #984704
                                       National Security Counselors
                                       4702 Levada Terrace
                                       Rockville, MD 20853
                                       301-728-5908
                                       240-681-2189 fax
                                       Kel@NationalSecurityLaw.org

                                       /s/ Andrew F. Knopf
                                       Andrew F. Knopf, Esq.
                                       FL Bar #658871
                                       Paul Knopf Bigger
                                       840 South Denning Drive
                                       Suite 200
                                       Winter Park, FL 32789
                                       407-622-2111
                                       Andrew@PKBLawFirm.com

                                       Counsel for Plaintiffs




                                       2
